DETAILED ACTION
Claims 1-16 are pending.  Claims 17-20 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I and Species A in the reply filed on March 25, 2022 is acknowledged.  The language in claim 2 is the same as that of withdrawn claim 14 which is directed to an unelected species.  Therefore, claims 2 and 14 are withdrawn as they are directed to an unelected species.  
Information Disclosure Statement
The IDS submitted December 23, 2020 lists US 3859441 to Moon.  While this reference has been considered, this reference does not appear relevant to the application.  The examiner has listed US 3859941 to Krieger in the PTO-892 form which may be the intended reference.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “the inner side of the base sheet” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.   Furthermore, it is unclear if the recitation should be to the inner side of the spacer layer.  
Claim 3 recites “an outer side of the base sheet” in line 7.  It is unclear what the difference is between “an outer side” and “a bobbin side” as already recited in claim 1.  The examiner is interpreting “an outer side” and “a bobbin side” as referring to the same side.
Claim 3 recites “a solvent” in line 9, however “a solvent” is already recited in claim 1 line 9.  It is therefore unclear if another solvent is being utilized or if it is the same solvent.  The examiner is interpreting this to refer to the same solvent.
Claim 4 recites “a needle thread” in line 10.  It is unclear if the same needle thread from claim 1 is being utilized or if a second different thread is being utilized.  The examiner is interpreting “a needle thread” as well as the subsequent recitations of “the needle thread” as referring to the same needle thread as recited in claim 1.
Claim 4 recites “a bobbin thread” in line 14.  It is unclear if the same bobbin thread from claim 1 is being utilized or if a second different thread is being utilized.  The examiner is interpreting “a bobbin thread” as well as the subsequent recitations of “the bobbin thread” as referring to the same needle thread as recited in claim 1.
Claim 4 recites “the base sheet” in line 19 however the claim now involves “a first base sheet” and “a second base sheet” such that it is unclear which base sheet is being referred to.  The examiner is interpreting this to refer to “the second base sheet”.
Claim 4 recites “the one or more spacer layers” in lines 19-20.  The claim, however, now includes “one or more first spacer layers” and “one or more second spacer layers” such that it is unclear which layer is being referred to.  The examiner is interpreting this to refer to “one or more second spacer layers”.
Claim 11 recites “density of the loops, or height of the loops” in line 6.  Claim 11, however does not state that driving the second needle thread forms any loops such that it is unclear how the density of loop or height of loops could be compared.  The examiner respectfully suggests adding that driving the second needle thread forms a second series of loops.
Claim 13 recites “a needle thread” in line 10.  It is unclear if the same needle thread from claim 12 is being utilized or if a second different thread is being utilized.  The examiner is interpreting “a needle thread” as well as the subsequent recitations of “the needle thread” as referring to the same needle thread as recited in claim 12.
Claim 13 recites “a bobbin thread” in line 14.  It is unclear if the same bobbin thread from claim 12 is being utilized or if a second different thread is being utilized.  The examiner is interpreting “a bobbin thread” as well as the subsequent recitations of “the bobbin thread” as referring to the same needle thread as recited in claim 12.
Claim 13 recites “the base sheet” in line 19 however the claim now involves “a first base sheet” and “a second base sheet” such that it is unclear which base sheet is being referred to.  The examiner is interpreting this to refer to “the second base sheet”.
Claim 13 recites “the one or more spacer layers” in lines 19-20.  The claim, however, now includes “one or more first spacer layers” and “one or more second spacer layers” such that it is unclear which layer is being referred to.  The examiner is interpreting this to refer to “one or more second spacer layers”. 
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons et al. (US 20190079582) in view of Butcher et al. (US 20100089297).
Tension can be changed putting the thread on particular sides (para. 0052)
Regarding claim 1, Lyons describes a method of manufacturing an article (see Fig. 3), the method comprising: 
loading a bobbin needle thread (thread 140) into an embroidery machine (sewing machine 150); 
driving a needle thread (upper thread 110) through a base sheet (substrate 130) with a needle (needle, see Fig. 1) of the embroidery machine (150) according to a programmed first pattern (stitched along a pattern, para. 0016, 0047, mechanical or optical guide device, para. 0059) that provides a series of loops of the needle thread (110) extending outward from a bobbin side of the base sheet (130) with the soluble bobbin thread engaging the series of loops outward of the bobbin side of the base sheet (loops are formed on either side based on the structure of a lock stitch, tension can be changed such that either thread can be visible, for example with low tension the upper thread appears on both sides, and with high tension the upper thread only appears on the upper side, the inverse is true for the bobbin thread, para. 0052); 
bonding the needle thread (110) to a needle side of the base sheet (120) opposite from the bobbin side of the base sheet (is bonded, or secured, to the base sheet via the lower thread, that is, the lower thread causes the needle thread to be secured to the sheet 120).
Lyons does not explicitly describe that the bobbin includes the soluble thread, rather needle thread is soluble and that the needle thread is dissolved rather than the bobbin thread (para. 0050).  That is, the location of the soluble thread and the other thread are swapped in the configuration of Lyons.
In a similar method Butcher et al. (US 20100089297) describes a similar method and that either the stitching thread or backing thread may be soluble (para. 0016) such that the use of the bobbin thread as the soluble thread as compared to the needle thread is merely the replacement of one component for another with known outcomes. 
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the method of Lyons to include dissolvable thread in the bobbin and braided wire on the needle as well as switch the orientation of the sheets 120 and 130 as this is rearrangement of parts which would not have modified the result of the operation (MPEP 2144.04).  
It is noted that as modified, therefore the entire configuration is flipped.  The bobbin thread would be dissolvable and the upper thread would be braided wire while the location of the PET sheet (120) and thin silicone substrate (130) would be switched.  See figure below.

    PNG
    media_image1.png
    536
    590
    media_image1.png
    Greyscale

Regarding claim 3, the method of Lyons as modified includes prior to driving the needle thread (110) through the base sheet (130), disposing one or more spacer layers (sheet of material 120) at the bobbin side of the base sheet (130) so that an inner side of the one or more spacer layers is at the bobbin side of the base sheet (130); 
driving the needle thread (110) through both the base sheet (130) and the one or more spacer layers (120) so that the series of loops extend through the base sheet (130) from the inner side of the base sheet (130) to an outer side of the base sheet (130) and into the one or more spacer layers (loops are formed on either side based on the structure of a lock stitch, tension can be changed such that either thread can be visible, for example with low tension the upper thread appears on both sides, and with high tension the upper thread only appears on the upper side, the inverse is true for the bobbin thread, para. 0052), and the soluble bobbin thread (140) is outward of an outer side of the one or more spacer layers; and 
after applying a solvent (water, para. 0050) to the soluble bobbin thread (140), moving the one or more spacer layers away from the base sheet to slide the one or more spacer layers off of the series of loops (remove material 120, para. 0050).  
Regarding claim 7, the method of Lyons as modified further comprises: applying adhesive to the needle side of the base sheet (adhesive is applied to the second side of the substrate, para. 0050, Lyons).  
Regarding claim 8, the method of Lyons as modified includes wherein the series of loops extends outward from a footwear upper and at least some of the loops are configured as ball control elements or as a strap fastener (it is noted that this is interpreted as an intended use recitation, the claim is not claiming a step of the method, nor is the claim further limiting the structure being formed, the claim does not state that the base sheet IS a footwear upper, but rather is mentioning a placement of the completed article, placement of the article on other components is considered an intended user and the apparatus of Lyons is fully capable of being placed on a footwear upper, any component could be considered a ball control element and therefore the article of Lyons would be considered a ball control element inasmuch as claimed).
Regarding claim 9, the method of Lyons as modified includes wherein the soluble bobbin thread is water soluble and the solvent is water (solvent is water, para. 0048, Lyons).  
Regarding claim 10, the method of Lyons as modified describes the limitations of claim 10 but does not explicitly describe wherein: 
a first group of the loops has a first density and a second group of the loops has a second density different from the first density; and/or 
a first set of the loops has a first color and a second set of the loops has a second color different from the first color.  
The method of Lyons does describe that the machine can adjust parameters including pattern design and stitch width and length (para. 0051).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the length, width, and/or pattern design of the thread of Lyons depending on the location of the hand that the device is applied to.  For example, there may be a greater number of stitches along a knuckle of a hand to accommodate the bending motion (see para. 0055).  Changing the number of stitches in a particular location would change the density of loops in that area, such that there would be first and second densities of loops in the article and thus a first group with a first density of loops and a second group with a second different density of loops.  
Regarding claim 11, the method of Lyons as modified describes wherein the article is a first article, the base sheet is a first base sheet, the needle thread is a first needle thread (each of the components can be considered a “first” base sheet, needle thread, article).
The method of Lyons does not explicitly describe the method further comprising: 
driving a second needle thread through a second base sheet with the needle of the embroidery machine in a second pattern different than the first pattern in at least one of color, density of the loops, or height of the loops.
The method of Lyons does depict the article on a pointer finger in Fig. 3 but does not depict the article on another finger.  Lyons does describe that the device could be utilized for use with gaming platforms, CAD systems and other devices that would utilize more than one finger (para. 0046).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the article of Lyons to include a second article for use on a different finger.  As each finger has a different geometry the location in a similar manner as described with respect to claim 10, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the stitching to correspond with each finger which would be at least somewhat different than an adjacent finger thereby causing the density of loops to be different.  

Regarding claim 12, Lyons describes a method of manufacturing an article (See Fig. 3), the method comprising: 
disposing one or more spacer layers (layer of material 120) at a bobbin side (needle side, see Fig. 1) of a base sheet (substrate 130) so that an inner side of the one or more spacer layers is at the bobbin side (needle side) of a base sheet (130); 
driving a needle thread (upper thread 110) through both the base sheet (130) and the one or more spacer layers (120) with a needle (see Fig. 1) of an embroidery machine according to a programmed first pattern (stitched along a pattern, para. 0016, 0047, mechanical or optical guide device, para. 0059) that provides a series of loops of the needle thread (110) that extend outward from the bobbin side of the base sheet (130) through the one or more spacer layers (120) and engage with a bobbin thread (bobbin thread 140) disposed at an outer side of the one or more spacer layers (120); 
bonding the needle thread (110) to a needle side of the base sheet (120) opposite from the bobbin side of the base sheet (is bonded, or secured, to the base sheet via the lower thread, that is, the lower thread causes the needle thread to be secured to the sheet 120); 
moving the one or more spacer layers (120) away from the base sheet (130) to slide the one or more spacer layers off of the series of loops (see para. 0050). 
Lyons does not explicitly describe that the bobbin thread is removed, rather needle thread is soluble and that the needle thread is dissolved rather than the bobbin thread (para. 0050).  That is, the location of the soluble thread and the other thread are swapped in the configuration of Lyons.
In a similar method Butcher et al. (US 20100089297) describes a similar method and that either the stitching thread or backing thread may be soluble (para. 0016) such that the use of the bobbin thread as the soluble thread as compared to the needle thread is merely the replacement of one component for another with known outcomes. 
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the method of Lyons to include dissolvable thread in the bobbin and braided wire on the needle as well as switch the orientation of the sheets 120 and 130 as this is rearrangement of parts which would not have modified the result of the operation (MPEP 2144.04).  
It is noted that as modified, therefore the entire configuration is flipped.  The bobbin thread would be dissolvable and the upper thread would be braided wire while the location of the PET sheet (120) and thin silicone substrate (130) would be switched.  
Regarding claim 15, the method of Lyons as modified includes wherein the series of loops extends outward from a footwear upper and at least some of the loops are configured as ball control elements or as a strap fastener (it is noted that this claim is interpreted as an intended use recitation, the claim is not claiming a step of the method, nor is the claim further limiting the structure being formed, the claim does not state that the base sheet IS a footwear upper, but rather is mentioning a placement of the completed article, placement of the article on other components is considered an intended user and the apparatus of Lyons is fully capable of being placed on a footwear upper, any component could be considered a ball control element and therefore the article of Lyons would be considered a ball control element inasmuch as claimed).
Regarding claim 16, the method of Lyons describes wherein the bobbin thread is a soluble bobbin thread (as modified the orientation is switched, so the bobbin thread is the same material as the needle thread 110), and wherein removing the bobbin thread is by applying a solvent to the soluble bobbin thread to dissolve the soluble bobbin thread (para. 0050, the needle thread is dissolved, but as modified this would now be the bobbin thread).
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references are cited that include similar features such as the removal of a spacer material in order to form tufts or loops.  For example, US20070204783 to Chong describes a similar method but dissolves the spacer material rather than the bobbin material or other thread. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732